Rosario v New York City Hous. Auth. (2019 NY Slip Op 05079)





Rosario v New York City Hous. Auth.


2019 NY Slip Op 05079


Decided on June 25, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2019

Renwick, J.P., Manzanet-Daniels, Webber, Oing, JJ.


9710 302699/15

[*1]Tomasa Rosario, Plaintiff-Respondent,
vNew York City Housing Authority, Defendant-Appellant.


Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Patrick J. Lawless of counsel), for appellant.
Peña & Kahn, PLLC, Bronx (Dianne Welch Bando of counsel), for respondent.

Order, Supreme Court, Bronx County (Llinet M. Rosado, J.), entered on or about April 10, 2018, which denied defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendant established its prima facie entitlement to judgment as a matter of law in this action for personal injuries sustained when plaintiff slipped and fell on snow or ice on the walkway in front of defendant's building. Defendant submitted, inter alia, climatological records and a meteorologist's affidavits showing that there was a winter storm in progress at the time of plaintiff's fall (see Wexler v Ogden Cap Props., LLC, 154 AD3d 640 [1st Dept 2017], lv denied 31 NY3d 909 [2018]).
In opposition, plaintiff failed to raise a triable issue of fact as to whether defendant's caused or had notice of the alleged hazardous condition. Her claim that the icy condition pre-existed the storm, and her conclusory assertion that defendant's snow removal efforts were not adequate, do not raise triable issues of fact, particularly given the climatological data demonstrated sustained rain and above freezing temperatures the day before the accident (see e.g. Moreno v Trustees of Columbia Univ. in the City of N.Y., 161 AD3d 501 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2019
CLERK